FILED
                            NOT FOR PUBLICATION                              FEB 01 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



YONGPING HU,                                     No. 08-72663

              Petitioner,                        Agency No. A075-644-756

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted January 9, 2013
                               Pasadena, California

Before: REINHARDT and WARDLAW, Circuit Judges, and BELL, District
Judge.**

       Yongping Hu petitions for review of the Board of Immigration Appeals’

(BIA) denial of his motion to reconsider its denial of his application for asylum,

withholding of removal, and relief under the Convention Against Torture (CAT).


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Robert Holmes Bell, District Judge for the U.S.
District Court for the Western District of Michigan, sitting by designation.
8 C.F.R. § 208.18. We grant the petition for review and remand to the BIA for

reconsideration.

      The BIA erred by requiring Hu to identify the “specific actions” the Chinese

Government was likely to take against him, even though he provided credible

evidence that police officers threatened “serious punishment” if he returned to

China without disavowing his religion, which the Chinese Government calls

“Shouter Christianity.” An asylum applicant who has not demonstrated past

persecution must show that he has a “well-founded fear” of future persecution.

Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir. 2004). To meet this burden, Hu

had to adduce “credible, direct, and specific evidence that [he] faced an

individualized risk of persecution . . .” Lolong v. Gonzalez, 484 F.3d 1173 (9th Cir.

2007) (en banc).

      Here, Hu’s failure to specify how the Chinese government would carry out

its threat of “serious punishment” does not diminish the existence of the threatened

punishment. The BIA “recognize[d]” that the Country Report “showed that the

Chinese Government wants to close the Shouters’ Christian Church” and that a

web article Hu submitted “states that Shouter Christians are persecuted in China,”

but rejected Hu’s claim on the ground that the evidence “did not contain any

specific actions that the Chinese Government engages in.” However, the Country


                                          2
Report goes on to indicate that Shouter Christianity adherents are subject to arrests,

five to fifteen days of administrative detention, and fines because their religion is

deemed an “illegal cult.” The record also contains evidence that police had visited

Hu’s home in China, found and confiscated two Shouter Christian books he had

sent to his wife, detained and beat her, and informed her that Hu belonged to an

illegal group. It was legal error for the BIA to hold Hu to the burden of

demonstrating the specific means the Chinese government had in mind for

inflicting “serious punishment” on him.

       Nor is the record clear that the BIA actually considered Hu’s affidavit, his

wife’s letter, and letters from his pastors, suggesting that Hu would likely suffer

persecution if he returned to China. It may have excluded this evidence on the

ground that it was not “objective.” However, Hu’s burden was to demonstrate that

his fear is “objectively reasonable,” a requirement that may be met by the

applicant’s own testimony and letters that demonstrate that objective factual

circumstances corroborate his subjective fear. There is no objectivity requirement

for the evidence applicants may put forward to make this showing. See Cardoza-

Fonseca v. I.N.S., 767 F.2d 1448, 1454 (9th Cir. 1985) (“Applicants must point to

specific, objective facts that support an inference of past persecution or risk of

future persecution. That the objective facts are established through the credible


                                           3
and persuasive testimony of the applicant does not make those facts less

objective.”), aff’d by I.N.S. v. Cardoza-Fonseca, 480 U.S. 421 (1987). At

argument, the government conceded that if the BIA excluded this evidence from its

analysis of whether Hu’s fear is objectively reasonable, that would also constitute

legal error. On remand, the BIA should consider all “credible, direct, and specific

evidence in the record” in assessing whether Hu’s fear was objectively well-

founded. Kaiser v. Ashcroft, 390 F.3d 654, 658 (9th Cir. 2004).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          4